UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2004 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24115 WORLDS.COM, INC. (Name of Small Business Issuer in its Charter) New Jersey 22-1848316 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Royal Road, Brookline, MA02445 (Address of Principal Executive Offices) (617) 725-8900 (Issuer’s Telephone Number) Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered None Not Applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):YesoNox Check whether the issuer (1)filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
